DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The claims filed on 05/16/2021 is under consideration by the Examiner. Claim 1 was previously amended. Claims 2 and 8-11 were previously canceled. Non-elected claim 4 remains withdrawn from further consideration. Claims 1, 3, 5-7, and 12-13 are currently pending in the instant application. 
The rejection of claims 1, 3, 5-7, and 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
The rejection of claims 1, 3, 5, 6, and 12 under 35 U.S.C. 103 as being unpatentable over either Minoru (JP 2004256821 A) or Takaya (US 7,402,337 B2) in view of Ruibin (CN 1472141 A) and further in view of Zhao (hereinafter CN 101333000 A) is maintained.
The rejection of claims 7 and 13 under 35 U.S.C. 103 as being unpatentable over either Minoru or Takaya in view of Ruibin and Zhao and further in view of Kim (US 2002/0191820 A1) is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Response to Arguments
Applicant's arguments filed on 09/14/2021 have been fully considered but they are not persuasive. 
At page 2 of the remark, Applicant argues the two particle diameter ranges recited in Claim 1 are not directed to the identical feature. The range of “1 um to 30 um” relates to average particle diameter whereas the range of “2 um or more” relates to the particle diameter of individual particles. There is nothing indefinite about specifying conditional features that are required only for particles meeting the stated minimum value. The Examiner respectfully disagrees with the Applicant's remark because the individual particle diameter (2 um) may not have a sum average particle diameter that is smaller (1 um). There are no individual particle diameter smaller than 2 um. How can their average be as low as 1 um? Based on this rationale, the 112(b) rejection is maintained.

At pages 2-3 of the remark, Applicant further “Minoru and Takaya control the sphericity of the ceramic powder, in order to facilitate uniform dispersion of the ceramic powder in the resin material and suppress the occurrence of cracks during molding re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). It is not necessary that the prior art disclose or suggest the same reason or motivation to modify the reference in order to establish a prima facie case of obviousness. The prior art’s rationale may differ from the applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
At page 3 of the remark, Applicant also argues “Minoru and Takaya do not teach the percentage of a number of particles having a sphericity of more than 0.70 and 0.75 or less and the percentage of a number of particles having a sphericity of 0.70 or less, and are not aware of advantageous effects (to reduce the deformation of a wire during sealing) obtained by 
At page 3 of the remark, Applicant argues a person of ordinary skill in the art would not have been motivated with a reasonable expectation of success to combine Ruibin and Zhao with Minoru and Takaya, in order to provide a barium titanate powder suitable for use as a filler for sealing material. The Examiner respectfully disagrees with the Applicant's remark for the same reason as stated in the previous Office action. Namely, the claiming of barium titanate powder be used as a filler for a sealing material is an intended use. The recitation of the intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). In the instant case, the prior art discloses a 
Based on the above rationale, the 103 rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.